     Case 1:19-cv-05774-VSB Document 15 Filed 01/21/20 Page 1 of 1



                                 Mindy Kallus, Esq.
                           3220 Netherland Ave., Suite 5D
                              Bronx, New York 10463
                                    (646)954-1816
                                kallusesq@gmail.com


                                                         January 21, 2020
(VIA ECF)
Judge Vernon Broderick, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 518                           1/22/2020
New York, New York 10007

                             Re: Brian Fischler v. A Group NY, Inc.
                                1:19-cv-5774

Dear Judge Broderick,

        As an attorney with the Law Offices of Michael Chong I represented Defendant in
this action. Due to a change in circumstances, I am no longer associated with Mr. Chong.
Accordingly I respectfully move to withdraw as counsel for Defendant. Defendant will not
be prejudiced as Mr. Chong represented Defendant from the outset of this action.

                                                   Very Truly Yours,


                                                   /s/Mindy Kallus
To: All Counsel (VIA ECF)
